SPENCE, J.
Defendant was convicted of the crime of grand theft. He has appealed from the final judgment of conviction and the order denying his motion' for a new trial.
. The transcript herein was filed on December 22, 1933, and the cause was regularly on the calendar on the nineteenth day of February, 1934. Counsel for appellant appeared at that time and requested further time for the filing of appellant’s brief. Pursuant to said request appellant was granted fifteen days’ time for said purpose. Although said time has long since expired and counsel for appellant has on several occasions been notified that appellant’s brief was overdue, no brief has been filed. We would no doubt be justified in treating the appeal as abandoned, but we have nevertheless examined the transcript on file.
*681The evidence points unerringly to appellant’s guilt and we find no prejudicial error in the record.
The judgment and order denying the motion for new trial are affirmed.
Nourse, P. J., and Sturtevant, J., concurred.